Reasons for Allowance.

The following is an examiner’s statement of reasons for allowance:  Vaughn et al (WO2013/134743, cited in the prior action) teach a condition-dependent anti-EGFR antibody or antigen-biding fragment thereof that is conditionally active under conditions in a tumor microenvironment wherein the anti-EGFR antibody exhibits a ratio of binding activity to EGFR under conditions in a tumor environment compared to under conditions in a non-tumor environment of at least 3 (page 3, lines 6-11).  Vaughn et al teach a particular example, wherein the anti-EGFR antibody exhibits the ratio of activity under conditions of a tumor microenvironment that comprises a pH or 6.0 to 6.5 and lactate concentration of 10mM to 20mM compared to conditions of a non-tumor microenvironment that comprises pH 7 to pH 7.4 and a lactate concentration of 0.5mM to 2 mM. (page 3, line 30 to page 4, line 3).  Vaughn et al also teach that the tumor microenvironment can have a pH range from about 5.6 to 6.8 (page 3, lines 11-13) which meets the limitation of claim 72 wherein lactate has a pH which is within 2 pH units away from the pH of the first condition, respectively.  Vaughn et al teach that the binding activity of the modified anti-EGFR antibodies and antigen binding fragment thereof at ph6 to 6.6 compared to about 7.4 is at least 4.0 or greater (page 16, lines 13-16).  The lactate of Vaughn et al  has a pKa or 3.9 which is more than 1 pH unit away from the lowest abberant pH of 5.6.  thus, Vaughn et al fails to anticipate the instant claims, and also fails to teach or suggest the requirement that the molecule or ion of a molecular weight of less than 100 a.m.u has a pKa up to 1 pH unit away from the first pH as recited in claim 40, or a pKa unit up to 0.5 pH units away from the first pH as required in claim 74.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643